DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.
 	Claims 18, 20-22, and 24-25 are pending.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed March 3, 2022, with respect to the rejection(s) of claim(s) 18, 22 and 25 under McCaughan (US Patent 5,743,493) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McCaughan in view of Van Der Woude (US Patent 8,276,392).
	After further consideration of claim 20, the previously rejection is being withdrawn as Ping does not establish suction speed as a result effective variable which achieves a recognized result. Ping generally associates suction strength with preventing separation of the flow (see Fig. 5), however does not establish that suction speed would be varied to achieve the results of preventing separation.

Claim Interpretation
	Claims 18, 24, and 25 recite a ducted fan or fan-in-wing aircraft having a fan within a duct defining a duct wall in lines 1-2. Given the positioning of the limitation having a fan within a duct defining a duct wall after the recitation “fan-in-wing aircraft”, there may ambiguity as to whether the first alternative “a ducted fan” pertains to the limitation. The limitation having a fan within a duct defining a duct wall is being interpreted as applying to either the ducted fan or the fan-in-wing aircraft.
	Claim 21 recites “semi-annulus air extraction”. The term “semi” can be defined as “precisely half of” (see definition 1a: Merriam-Webster.com, ex. semicircular) or “partly, incompletely, partial” (see definition 2, 3a of Merriam-Webster.com). The term semi is being interpreted as meaning “precisely half of” and “semi-annulus” is being interpreted as half of a ring. 
Claim 21 recites “a windward side”, however does not establish the direction from which the wind is blowing, and/or that ducted fan or fan-in-wing is moving in a direction. The term “windward side” will be interpreted as any arbitrary side capable of having the wind being directed against it.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 20 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear what range of speed ratios of suction speed or rotating speed of the blade tip are being claimed. Note that “approximately equal” is defined as a 10% margin with respect to the chord length (see par. 82). Note that the specification also describes the ratio being about .85 to 1.15, however does not tie the word “approximately” to the range described (see par. 90). Accordingly, it is unclear what range is being positively recited by approximately.
Claims 21-22 are directed to a method comprising “semi-annulus air extraction” and “full-annulus air extraction”. It is unclear whether the claims are reciting an additional step, or whether the claims are further limiting the “actively sucking” step of claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18, 21, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoeli (US 2008/0054121).
In regards to claims 18 and 25, Yoeli discloses a method of conducting active flow control (Figs. 32a-g, 35a-c, 62, 64a-71, Fig. 69a-72e) in a duct fan or fan-in-wing aircraft having a fan (unlabeled, see 1814, Fig. 18) within a duct (see 1802) defining a duct wall, the method comprising:
actively sucking air (via the fan and/or auxiliary pump or compressor, Fig. 62) through one or more suction outlets (ex. slots 3204, 6403) in the duct wall from a position (I, see below) relative to a blade tip (6405) of a rotatable blade of the fan (Fig. 64a), wherein the position is in a diffuser section (defined as a portion of the duct including duct wall and slots 3204 between the fan and the fan exit) of the duct (6404) under a plane (P) defined by rotation of the blade at a quarter chord point of the blade tip and disposed at a distance (d) from the plane approximately equal to a distance between the leading edge of the blade tip and a trailing edge of the blade tip (see below, with the slot extending a length of the duct and being greater than the chord of the blade tip); and
directing the sucked air to an exit of the duct at the trailing edge of the duct (via fan, see Fig. 32b).


    PNG
    media_image1.png
    425
    313
    media_image1.png
    Greyscale

Annotated Figure 32b, 32d, 32e
In regards to claim 21, Yoeli discloses semi-annulus extraction (Figs. 33a, 35a-35c), wherein the air is actively sucked from a windward side of the duct only under the blade (note that slots admit the wind on the windward side and in Figs. 33a, 35a-35c are defined only below the fan).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaughan (US Patent 5,743,493) in view of Van Der Woude (US Patent 8,276,392).
	In regards to claims 18 and 25, McCaughan teaches a method of conducting active flow control in a ducted fan (Fig. 1) or fan-in-wing aircraft having a fan (element 17) within a duct (element 15) defining a duct wall (element 12), the method comprising:
actively removing air (air is actively removed by pump 25, Fig. 1) from a position relative to a blade tip (tip of blade 17) of a rotatable blade (17) of the fan through one or more suction outlets (26) in the duct wall, wherein the position is in a diffuser section of the duct (26 is located aft of blade 17 in the diffuser section as shown in Fig. 1) under a plane defined by rotation of the blade at a quarter chord point of the blade tip and disposed at a distance from the plane approximately equal to a distance between a leading edge of the blade tip and a trailing edge of the blade tip (although the chord length is not stated, the air would be removed at any point aft of the fan so long as sufficient pressure exists); and 
directing the sucked air to an exit of the duct (the air is directed to discharge opening 28).
McCaughan does not disclose the exit of duct at a trailing edge of the duct.
Van Der Woude discloses removed air (25) being directed to an exit of the duct (3, Figs. 2, 5).
McCaughan discloses an active flow control system with removed air that exits on a duct at various positions (McCaughan Col. 4, lines 20-24), however does not disclose the removed air being directed to an exit of the duct. Van Der Woude, which also directed to a ducted axial flow with removed air, discloses the air being directed to the exit to provide a cooling to the nacelle and prevent hot gases from flowing back into the engine nacelle (Col. 2, lines 6-11, Col. 4, lines 37-44). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of McCaughan by providing the exit of duct at a trailing edge of the duct, as taught by Van Der Woude, to provide a cooling to the nacelle and prevent hot gases from flowing back into the engine nacelle (Col. 2, lines 6-11, Col. 4, lines 37-44).
In regards to claim 22, the modified method of McCaughan comprises full-annulus air extraction (McCaughan Col. 4, lines 28-36), wherein the air is actively sucked from a full annulus of the duct under the blade (McCaughan Col. 4, lines 28-36).

Allowable Subject Matter
Claim 24 is allowed.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
4/27/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745